Filed 1/15/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 2







In the Interest of E.L.

    -----------

Prairie St. Johns and 

Sanford Health, 		Petitioners and Appellees



v.



E.L., 		Respondent and Appellant







No. 20140462







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Wickham Corwin, Judge.



AFFIRMED.



Per Curiam.



Kara Schmitz Olson, Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for petitioners and appellees.



Jay Ryan Greenwood, 15 9th Street South, Fargo, ND 58103-1830, for respondent and appellant.

Interest of E.L.

No. 20140462



Per Curiam
.

[¶1]	E.L. appeals from a district court order for involuntary treatment with medication.  E.L. argues the district court’s order is clearly erroneous because clear and convincing evidence does not support the findings that the medication is clinically appropriate, that the medication is the least restrictive means of treating the patient and that the known benefits outweigh the risks.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom